Citation Nr: 0029364	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  99-13 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a low back 
disorder.


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had recognized service from June 1946 to April 
1949.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a February 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.

In March 2000, the veteran submitted a written statement 
directly to the Board in support of his claim.  VA 
regulations provide that any pertinent evidence submitted by 
an appellant or his representative which is accepted by the 
Board, under the provisions of this section, as well as any 
such evidence referred to the Board by the originating agency 
under § 19.37(b) of this chapter, must be referred to the 
agency of original jurisdiction for review and preparation of 
a Supplemental Statement of the Case.  38 C.F.R. § 20.1304 
(1999).  After reviewing this evidence, the Board finds that 
the additional submission is not pertinent.  The 
correspondence merely reiterates contentions previously made 
by the veteran, and requests a favorable outcome of the issue 
on appeal.  The desire of the veteran for a favorable 
determination is manifest in his previous submissions, and he 
makes no pertinent evidentiary assertions.  Consequently, the 
Board finds that it is not necessary to refer this evidence 
to the RO for review before rendering a decision.  38 C.F.R. 
§ 20.1304(c) (1999).


FINDINGS OF FACT

1.  In a March 1979 decision, the Board affirmed the October 
1977 denial of service connection for a low back disorder by 
the RO.

2.  Evidence received since the March 1979 Board decision 
with regard to the low back disorder does not bear directly 
or substantially upon the issues at hand, is essentially 
duplicative or cumulative, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The March 1979 Board decision affirming the denial of 
service connection for a low back disorder is final.  
38 U.S.C.A. § 4004(c) (West 1976) (now 38 U.S.C.A. § 7105 
(West 1991 & Supp. 1999)); 38 U.S.C.A. §§ 1110, 1131, 5107, 
5108, 7104 (West 1991); 38 C.F.R. § 19.104 (1978) (now 
38 C.F.R. § 20.1103 (1999)).

2.  Evidence received since the March 1979 Board decision is 
not new and material, and the claim is not reopened.  
38 U.S.C.A. §§ 5107, 5108 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records (SMRs) show that he was 
hospitalized in January 1949, after sustaining a low back 
sprain when his jeep ran into a ditch.  While the hospital 
report notes complaints of back pain, a physical examination 
was normal.  The veteran received conservative treatment, and 
was discharged to general duty later that month.  The final 
assessment was joint sprain in the lumbosacral spine.

According to another hospital report, the veteran was 
admitted later that month for treatment of an "[u]ndiagnosed 
condition manifested by bilateral flank pain and microscopic 
hematuria noted following a jeep accident on 13 Jan. 1949."  
The record indicates that the veteran was observed for eight 
days with daily urinalysis and bed rest, and his symptoms 
gradually subsided.  The physician concluded that "no 
serious injury was apparent."

An April 1949 separation examination report notes a normal 
clinical evaluation of the spine, and is negative for a low 
back disorder.

The veteran filed a claim of entitlement to service 
connection for a low back disorder in May 1972.

In July 1972, the veteran submitted a March 1972 medical 
report from his private physician.  This record notes 
treatment for low back pain "occasionally for over a year," 
beginning in April 1949.

Based on this evidence, a September 1972 rating decision 
denied the veteran's claim of entitlement to service 
connection for a low back disorder.  The veteran filed a 
notice of disagreement (NOD) with this decision in November 
1972, and the RO accepted March 1973 correspondence from the 
veteran as his substantive appeal (Form 9).  In a May 1973 
decision, the Board confirmed the denial of service 
connection for a low back disability.

In June 1973 correspondence, the veteran's private physician 
reported treating him for lumbosacral sprain in April 1949, 
and indicated that "this sprain is still present up to now 
[sic]."

The veteran sought to reopen his claim for service connection 
for a low back disorder in April 1974.  The following month, 
the RO concluded that new and material evidence had not been 
submitted to reopen the claim.

The veteran again sought to reopen his claim for service 
connection for a low back disorder in October 1977.  In 
support of his claim, he submitted an April 1946 physical 
examination report noting a normal clinical evaluation of the 
musculoskeletal system, and an October 1977 private medical 
record reflecting treatment for chronic, post-traumatic 
sacral osteoarthritis since September 1977.  The October 1977 
report notes that the veteran's symptoms included persistent 
or transient pain, swelling, limitation of motion, poor 
posture, "acquired deformities produce[d] under strain on 
the weight bearing joints," and general body weakness.  X-
rays reportedly showed fibrotic changes in the 3rd, 4th, and 
5th sacral vertebra, and deviation to the right.  The 
diagnostic impression was post-traumatic chronic 
osteoarthritis of the 3rd, 4th, and 5th sacral vertebra.

Later that month, the RO determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a low back disorder.  The veteran 
filed a notice of disagreement with this decision in August 
1978, and submitted a substantive appeal in October 1978.  In 
a March 1979 decision, the Board confirmed that new and 
material evidence had not been submitted to reopen the claim.

In June 1997 correspondence, the veteran sought to reopen his 
claim of entitlement to service connection for a low back 
disability.  The RO denied the claim in August 1997.

The veteran again sought to reopen his claim in February 
1998, and submitted duplicate copies of his service medical 
records.  In August 1998, the RO determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for a low back disorder.

The following month, the veteran submitted private medical 
records in support of his claim.  An August 1998 private 
hospital report indicates that the veteran demonstrated an 
"inability to bend forward."  An attached radiological 
report notes that an X-ray study of the lumbosacral spine 
showed degenerative lumbar spondylosis, and a widened 
lumbosacral angle.  Degenerative lumbar spondylosis was 
diagnosed.

Based on this evidence, a February 1999 rating decision 
concluded that new and material evidence had not been 
submitted to reopen the claim for service connection for a 
low back disorder.  The veteran filed a notice of 
disagreement with this decision in April 1999, and attached 
duplicate copies of his service medical records, and the 
August 1998 private medical reports.  He submitted a 
substantive appeal in June 1999, perfecting his appeal.

Analysis

As indicated above, a March 1979 Board decision denied the 
veteran's claim of entitlement to service connection for a 
low back disorder.  Decisions of the Board are final and not 
subject to revision on the same factual basis, but may be 
reopened on the submission of new and material evidence.  
38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156(a); Evans v. 
Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Court of Appeals for the Federal Circuit indicated that 
evidence may be considered new and material if it contributes 
"to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."

Following Hodge, the United States Court of Appeals for 
Veterans Claims (Court), in Elkins v. West, 12 Vet. App. 209 
(1999), announced a three-step analysis to apply in 
determining whether to reopen previously and finally denied 
claims.  See also Winters v. West, 12 Vet. App. 203 (1999), 
rev'd on other grounds, sub nom. Winters v. Gober, No. 99-
7108 (Fed. Cir. July 26, 2000); Elkins v. West, 12 Vet. App. 
209 (1999).  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 38 
U.S.C.A. § 5107(a) (1991).  Third, if the claim is well 
grounded, the Board may then proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and prohibited if such evidence 
is not submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); see also 
Winters, 12 Vet. App. at 206.  In addressing whether new and 
material evidence has been submitted, the Board must review 
the evidence before VA at the time of the prior decision, 
identify any additional evidence now before VA, and determine 
whether that additional evidence is both new and material.  
If so, then the claim will be reopened.  If not, that is 
where the analysis must end as the Board lacks jurisdiction 
to further review the claim.  See Barnett, 83 F.3d at 1383-
84.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).

In Hodge, the United States Court of Appeals for the Federal 
Circuit noted that not every piece of new evidence is 
"material," but that some new evidence may well contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually alter a rating decision.  Id., 155 F.3d 
at 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Based on the foregoing, the Board finds that new and material 
evidence has not been submitted to reopen the claim for 
service connection for a low back disorder.  The evidence 
since the last final denial includes copies of the veteran's 
service medical records, an August 1998 private hospital 
report, and an August 1998 radiological report.  This 
evidence, however, is fundamentally cumulative of other 
evidence previously submitted and considered by the Board in 
March 1979.  Specifically, the veteran's service medical 
records were of record at the time of the March 1979 Board 
decision.  The medical evidence of record considered by the 
Board in March 1979 failed to show a causal relationship 
between the veteran's current low back disorder and service, 
and the medical evidence submitted since the final decision 
similarly fails to show a causal relationship.

Lay evidence of record at the time of the final decision 
alleged that the veteran's current low back disorder was 
related to a low back sprain during service in January 1949.  
Statements received subsequent to the March 1979 Board 
decision (including various written statements from the 
veteran) simply reiterate the aforementioned allegations, and 
are merely redundant of evidence previously of record, and 
thus not new.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).

Overall, the newly furnished evidence is duplicative and 
cumulative of evidence of record in March 1979.  The newly 
submitted evidence simply reiterates the substance of the 
veteran's lay evidentiary assertions that were previously of 
record.  The Board must find that the recently obtained 
evidence is fundamentally cumulative.  It only serves to show 
what was known in March 1979.  Consequently, the Board finds 
that this evidence is not "new" and cannot constitute "new 
and material evidence."

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court concluded that a determination as to whether evidence 
is new is separate from a determination as to whether the 
evidence is material.  If the Board determines that the 
evidence is not new, that should end the Board's analysis as 
to whether the evidence is "new and material."  
Accordingly, because the evidence in this case is not new, it 
is not necessary to go on and determine whether it is 
material.

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for a low back 
disorder, under Elkins, supra, the Board need proceed no 
further.  Indeed, the Board's analysis must end here.  Butler 
v. Brown, 9 Vet. App. 167, 171 (1996). 

							(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence not having been submitted, the 
application to reopen the claim for service connection for a 
low back disorder is denied.



		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 9 -


- 1 -


